Citation Nr: 1109602	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-05 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for legal blindness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1941 to November 1943.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the Veteran's claim for service connection for legal blindness.

The Board remanded the instant matters in October 2009 and August 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's legal blindness was not chronic in service, has not been continuous since separation from service and is not etiologically related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for legal blindness are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The U. S. Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice in an April 2008 letter.  This letter informed him of the evidence required to substantiate his claim for service connection for blindness.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  In addition, this letter informed him that he should submit any information relevant to his claim.  This letter provided proper preadjudication notice under Pelegrini.
   
The Veteran's status as a veteran has been established.  The remaining elements of proper Dingess notice were provided in the April 2008 pre-adjudication letter.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records and VA treatment records have been obtained.  He has been afforded a VA eye examination and a sufficient medical opinion has been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not completed additional authorization forms to allow VA to obtain any private treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  Hence, the Board has no alternative but to adjudicate the Veteran's claim on the basis of the current record.

In October 2009, this matter was remanded to allow a VA eye examination to be conducted to determine the etiology of the Veteran's claimed bilateral blindness.  Such an examination was conducted in November 2009.  This matter was remanded again in August 2010, to allow the optometrist who conducted the November 2009 examination to prepare an addendum to her examination report providing a detailed rationale for her opinion.  Such an addendum was provided in November 2010.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Refractive error of the eye is not a disease or injury under VA regulations.  38 C.F.R. § 3.303(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that his exposure to a blizzard while stationed in Alaska during service resulted in his current legal blindness.

A January 1941 service entrance examination was negative for any relevant abnormalities and the Veteran's visual acuity was found to be 20/20 bilaterally.  An August 1943 psychiatric summary reflects that the Veteran had been on outpost duty as a medical aid from January 1943 until the end of June 1943 and detailed his history and various physical complains from this time; this summary was negative for complaints or reports of blindness or other eye problems/symptoms.  An October 1943 examination found his pupils to have a regular reaction and his vision fields to be normal.

A November 1943 Medical Board report recommended that the Veteran be discharged due to psychoneurosis.  The remaining service treatment records were negative for any complaints or diagnoses of, or treatment for, any eye condition.

A neurological examination conducted during a February 1947 VA psychiatric examination found a tremor in the closed eyelids and a protruded tongue.  A diagnosis of a moderately severe psychoneurosis, mixed type in schizoid personality, was made.

An April 1948 VA examination found the Veteran's uncorrected vision to be 20/20 bilaterally.  The external and internal structures of each eye were noted to be normal.  No complaints, findings or diagnoses related to any eye disorder were made.

An October 1959 VA neuropsychiatric evaluation reflects some fine visual tremors and a diagnosis of an anxiety reaction.

During a November 1991 Decision Review Officer (DRO) hearing, the Veteran testified that he was no longer able to drive at night because his "eyes were failing him."

A February 2008 VA treatment note shows that the Veteran's uncorrected distance visual acuity was count fingers at one foot in the right eye and 20/400 pinhole in the left eye.  Monocular refraction was not indicated with any lenses.  The right eye pupil was fixed with an irregular status-post cataract extraction while the left eye pupil was round, miotic and had poor reaction to light.  Confrontation visual field and motilities were full bilaterally.  The lids/lashes, conjunctiva, cornea and anterior chamber were clear bilaterally.  Periphery was clear bilaterally.  Assessments of severe dry age-related macular degeneration (ARMD) with poor vision, with the right eye worse than the left eye, pseudophakia bilaterally with complications in the left eye, mild nonproliferative diabetic retinopathy and stable choroidal nevus in the left eye were made.

In a May 2009 statement, the Veteran reported that, after being drafted in 1941, he was an infantry medic stationed at Dutch Harbor, Alaska.  He walked another soldier to the hospital during a blizzard, two miles each way, and nearly froze to death due to the severity of the blizzard.  He was unable to see for over two weeks after this incident and believes that the effects of this blizzard resulted in his eventual blindness.

During a November 2009 VA eye examination, the Veteran reported blindness in both eyes secondary to dry ARMD, the right eye greater than the left eye.  He indicated a history of eye damage as a result of a blizzard while serving in the Aleutian Islands and for which he did not receive medical intervention.  A history of bilateral cataract extractions with a backward insertion of the posterior chamber intraocular lens in the right eye was also reported.  He sustained trauma to the left eye, when he was punched while boxing, but did not recall any medical intervention as a result.  Although the Veteran reported decreased visual acuity over the past six months to one year, the examiner noted that VA treatment records reveal a long-standing decrease in vision.  Other ocular history, treatment or visual complaints including diplopia were denied.  

Physical examination revealed best corrected distance and near acuities to be count finger at one foot bilaterally.  Confrontational visual fields revealed restriction superior and inferonasal in the right eye and "360" restriction in the left eye.  Examination of the right eye revealed status-post pupil with minimal to no reaction, while examination of the left eye revealed a round pupil with a sluggish reaction.  There was no afferent papillary defect.  Slit-lamp examination revealed blepharitis bilaterally, clear conjunctiva bilaterally, superficial punctuate keratopathy that was less in the right eye than the left eye, a quiet anterior chamber in both eyes, no neovascularization of the iris in either eye and a posterior chamber intraocular lens in both eyes with iris capture temporally of the right eye.  Dilated fundus examination showed cup-to-disc ratio of 0.2 bilaterally with pseudophakic pallor bilaterally and without neovascularization of the disc bilaterally.  There was attenuation of the vessels in both eyes with significant geographical atrophy in both eyes.  

Following this examination and a review of the Veteran's claims file, diagnoses of a refractive error in both eyes, dry macular degeneration with legal blindness in both eyes, blepharitis bilateral with secondary dry eye, diabetes mellitus without retinopathy and a choroidal nevus in the left eye were made.  The examiner noted the findings contained in the Veteran's service entrance and discharge examinations as well as various post-service treatment records and opined that it was less likely than not that the Veteran's bilateral blindness was caused by, or a result of, a claimed blizzard he was exposed to during service.

A November 2010 VA eye examination addendum shows that the Veteran's claims file had been reviewed and that his visual acuity without correction was 20/20 bilaterally at service entrance and that, during an October 1943 service discharge examination, his pupils were found to be regular and reactive with normal visual fields.  Some fine visual tremors were noted in an "October 1969" neurological examination.  There were no reported instances of blindness in either eye by the Veteran and no examination had been conducted after his reported in-service exposure to a blizzard and claimed subsequent period of blindness.  VA eye clinic treatment notes reveal advanced dry macular degeneration which has resulted in a decrease in the Veteran's vision and a diagnosis of legal blindness.  The VA examiner noted that dry macular degeneration is an age-related disease and was not related to any blizzard-like conditions.  Therefore, it was less likely than not that the Veteran's bilateral blindness was caused by or a result of the blizzard-like conditions during service.

Analysis

The Veteran has a current disability as he has been diagnosed with a variety of eye disorders, including legal blindness.  In order for the Veteran's current legal blindness to be recognized as service connected, the competent evidence of record must establish a link between the condition and an in-service injury or disease.  38 U.S.C.A. §§ 1110, 1131; Shedden and Hickson, supra.

An August 1943 psychiatric summary provides extensive details regarding the Veteran's medical treatment and physical complaints while on outpost duty but was negative for either the purported blizzard incident or claimed subsequent two-week period of blindness.  The Veteran's October 1943 service discharge examination was negative for any relevant abnormalities of the eyes.  He subjectively reported decreased vision during his November 1991 DRO hearing, more than 48 years after service and the clinical evidence is negative for reduced visual acuity until 2008, more than 64 years after service.  

The Veteran has not alleged a continuity of symptomology and the clinical evidence does not support such a finding, as his uncorrected vision was 20/20 on VA examination in April 1948.  The November 2009 VA examiner declined to find a nexus between the Veteran's legal blindness and service, finding that his eye disorders were age-related.  This examiner provided a detailed rationale in support of this opinion.  No other competent medical evidence has been submitted suggesting such a nexus.

The Veteran is not competent to opine as to the etiology of his current legal blindness as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between his current legal blindness and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question, and his statements asserting a relationship between his current legal blindness and service are not probative as to this question.

As the preponderance of the evidence is against finding a nexus between legal blindness and service, reasonable doubt does not arise and the claim is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for legal blindness is denied.


____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


